     Case 4:20-cv-00097-P Document 1 Filed 02/05/20                 Page 1 of 5 PageID 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS


 MATTHEW MCDERMOTT,

                                Plaintiff,                      Docket No. 4:20-cv-97

        - against -                                             JURY TRIAL DEMANDED

 SALEM MEDIA GROUP, INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Matthew McDermott (“McDermott” or “Plaintiff”) by and through his

undersigned counsel, as and for his Complaint against Defendant Salem Media Group, Inc.

(“Salem Media Group” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of First lady Chirlane McCray, owned and registered by McDermott, a

professional photographer. Accordingly, McDermott seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides

and/or transacts business in Texas.
     Case 4:20-cv-00097-P Document 1 Filed 02/05/20                  Page 2 of 5 PageID 2




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      McDermott is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 23-38 33rd

Street, 2F, Astoria, New York 11105.

       6.      Upon information and belief, Salem Media Group is a domestic business

corporation duly organized and existing under the laws of the State of Texas, with a place of

business at 6400 North Belt Line Road, Suite 220, Irving, Texas 75063. Upon information and

belief, Salem Media Group is registered with the Texas Department of Corporations to do

business in Texas. At all times material, hereto, Salem Media Group has owned and operated a

website at the URL: www.RedState.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      McDermott photographed First lady Chirlane McCray, (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      McDermott is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-186-291.

       B.      Defendant’s Infringing Activities

       11.     Salem Media Group ran an article on the Website entitled NY Mayor Bill de

Blasio’s Wife Reaches Out to ‘LGBTQI’ Youth and Reminds Them She Used to be a Lesbian.

See: https://www.redstate.com/alexparker/2019/10/08/ny-mayor-bill-de-blasios-wife-reaches-
     Case 4:20-cv-00097-P Document 1 Filed 02/05/20                Page 3 of 5 PageID 3




lgbtqi-youth-reminds-used-lesbian/. The article featured the Photograph. A true and correct copy

of the Photograph on the article and a screenshot of the Photograph on the Website are attached

hereto as Exhibit B.

       12.     Salem Media Group did not license the Photograph from Plaintiff for its article,

nor did Salem Media Group have Plaintiff’s permission or consent to publish the Photograph on

its Website.

       13. Salem Media Group has a history of using Plaintiff’s photographs without

permission. In 2017, Plaintiff sued Salem Media Group for using another one of his photographs

without permission. See: McDermott v. Salem Media Group, Inc. (1:17-cv-9690-GBD)

                              CLAIM FOR RELIEF
               (COPYRIGHT INFRINGEMENT AGAINST SALEM MEDIA GROUP)
                              (17 U.S.C. §§ 106, 501)


       14.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-13 above.

       15.     Salem Media Group infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Salem Media Group is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

       16.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
      Case 4:20-cv-00097-P Document 1 Filed 02/05/20                   Page 4 of 5 PageID 4




        17.     Upon information and belief, the foregoing acts of infringement by Salem Media

Group have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        18.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

        19.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

        20.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        1.      That Defendant Salem Media Group be adjudged to have infringed upon

                Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

        2.      Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

                gains or advantages of any kind attributable to Defendant’s infringement of

                Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                per copyrighted work infringed pursuant to 17 U.S.C. § 504;

        3.      That Defendant be required to account for all profits, income, receipts, or other

                benefits derived by Defendant as a result of its unlawful conduct;

        4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

                17 U.S.C. § 505;

        5.      That Plaintiff be awarded pre-judgment interest; and
     Case 4:20-cv-00097-P Document 1 Filed 02/05/20                Page 5 of 5 PageID 5




       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 5, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                      Attorneys for Plaintiff Matthew McDermott
